                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 13-cr-00818-PJH-1
                                  8                    Plaintiff,
                                                                                        ORDER TO SHOW CAUSE; ORDER
                                  9              v.                                     AUTHORIZING GOVERNMENT TO
                                                                                        CONDUCT LIMITED DISCOVERY
                                  10     PURVIS LAMAR ELLIS,                            SUBJECT TO NARROW WAIVER OF
                                                                                        ATTORNEY-CLIENT PRIVILEGE AS
                                  11                   Defendant/Movant.                TO INEFFECTIVE ASSISTANCE
                                                                                        CLAIM; ORDER DENYING REQUEST
                                  12                                                    FOR APPOINTMENT OF COUNSEL
Northern District of California
 United States District Court




                                  13                                                    Re: Dkt. No. 418

                                  14

                                  15          Pursuant to the October 9, 2019, order dismissing § 2255 motion with leave to

                                  16   amend, defendant Purvis Lamar Ellis, appearing pro se, has filed an amended motion

                                  17   under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence. The amended

                                  18   § 2255 motion asserts that “if counsel would have filed a notice of appeal as requested,

                                  19   he would have raised the constitutionality of his 18 U.S.C. § 924(c) conviction [for

                                  20   discharge of a firearm in furtherance of a crime of violence], which relates back to his

                                  21   conspiracy Racketeering conviction in Count One of the Indictment.” Dkt. no. 418. The

                                  22   amended motion further claims that “[b]ecause counsel did not file a notice of appeal,

                                  23   Movant was prejudiced in that he would have received relief in the form of vacatur of his

                                  24   18 U.S.C. § 924(c) conviction and sentence (Count Five), in light of the Supreme Court’s

                                  25   holding in United States v. Davis, 139 S. Ct. 2319 (2019).” Liberally construed, this claim

                                  26   of ineffective assistance of counsel for failure to file an appeal from the § 924(c)

                                  27   conviction appears colorable under 28 U.S.C. § 2255 and merits an answer from

                                  28   respondent.
                                  1           The court having notified Ellis that asserting a claim of ineffective assistance of

                                  2    counsel effectively waives his attorney-client privilege as to his communications with his

                                  3    attorneys that are relevant to his ineffective assistance claim pursuant to Bittaker v.

                                  4    Woodford, 331 F.3d 715, 722 (9th Cir. 2003), Ellis expressly “waives attorney-client

                                  5    privilege with respect to counsel’s failure to file a notice of appeal.” Dkt. no. 418.

                                  6    Because Ellis asserts that he asked counsel to file a notice of appeal, the court finds

                                  7    good cause for the government to conduct discovery of privileged attorney-client

                                  8    communications subject to his narrow waiver of the attorney-client privilege, only as

                                  9    necessary to respond to the § 2255 motion as limited to the matters raised by Ellis’s

                                  10   ineffective assistance of counsel claim, pursuant to Rule 6(a) of the Rules Governing

                                  11   Section 2255 Proceedings. Consistent with Bittaker, 331 F.3d at 727-28, the

                                  12   government’s use of any confidential attorney-client communications disclosed in these
Northern District of California
 United States District Court




                                  13   proceedings is restricted from (1) using the privileged materials for any purpose other

                                  14   than litigating Ellis’s § 2255 motion, and (2) disclosing the privileged materials to any

                                  15   other persons, excluding other representatives of the United States Attorney’s Office and

                                  16   law enforcement agencies assisting in the government’s response to the § 2255 motion.

                                  17          Movant Ellis also seeks appointment of counsel on his § 2255 motion. The Sixth

                                  18   Amendment’s right to counsel does not apply in habeas actions. See Knaubert v.

                                  19   Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B)

                                  20   authorizes a district court to appoint counsel to represent a habeas petitioner whenever

                                  21   “the court determines that the interests of justice so require.” Generally, the decision to

                                  22   appoint counsel is within the district court’s discretion. See Chaney v. Lewis, 801 F.2d

                                  23   1191, 1196 (9th Cir. 1986). The purpose of § 3006A is to provide appointed counsel

                                  24   whenever the failure to do so would amount to a denial of due process. Id. Accordingly,

                                  25   in determining whether to appoint counsel, the district court should weigh the ability of a

                                  26   pro se petitioner to present forcefully and coherently his contentions based on a good

                                  27   understanding of the issues. See LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987).

                                  28   Where an evidentiary hearing must be held, however, appointment of counsel is
                                                                                      2
                                  1    mandatory. See Chaney, 801 F.2d at 1196; see also Rule 8(c), Rules on Motion

                                  2    Attacking Sentence Under Section 2255. The court finds here that the ineffective

                                  3    assistance claim asserted in the amended § 2255 motion is not complex and that Ellis

                                  4    has demonstrated the ability to present his arguments. Accordingly, movant’s request for

                                  5    appointment of counsel is DENIED. However, as the case progresses, if circumstances

                                  6    arise rendering an evidentiary hearing necessary, Ellis may renew his motion for

                                  7    appointment of counsel.

                                  8                                           CONCLUSION

                                  9           For the foregoing reasons, the court ORDERS as follows:

                                  10          1.     The government shall file with the court and serve on Ellis, within 49 days of

                                  11   the date of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  12   Governing Section 2255 Proceedings, showing cause why the court should not “vacate,
Northern District of California
 United States District Court




                                  13   set aside or correct the sentence” on Ellis’s claim of ineffective assistance of counsel for

                                  14   failure to file an appeal from the § 924(c) conviction.

                                  15          2.     If Ellis wishes to respond to the answer, he shall do so by filing a reply with

                                  16   the court and serving it on the government within 35 days of the date the answer is filed.

                                  17          3.     Pursuant to Rule 6(a) of the Rules Governing Section 2255 Proceedings,

                                  18   the government is authorized to conduct limited discovery of privileged attorney-client

                                  19   communications, subject to Ellis’s narrow waiver of the attorney-client privilege, only as

                                  20   necessary to respond to the claim of ineffective assistance of counsel for failure to file an

                                  21   appeal from the § 924(c) conviction. The government is prohibited from (1) using the

                                  22   privileged materials for any purpose other than litigating Ellis’s § 2255 motion, and

                                  23   (2) disclosing the privileged materials to any other persons, excluding other

                                  24   representatives of the United States Attorney’s Office and law enforcement agencies

                                  25   assisting in the government’s response to the § 2255 motion.

                                  26   ///

                                  27   ///

                                  28
                                                                                     3
                                  1         4.    Ellis’s request for appointment of counsel is DENIED without prejudice.

                                  2         IT IS SO ORDERED.

                                  3    Dated: November 18, 2019

                                  4                                             /s/ Phyllis J. Hamilton
                                                                               PHYLLIS J. HAMILTON
                                  5                                            United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                4
